DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 6 and 8 is/are objected to because of the following informalities:
Claim 6 recites “biased towards second branch”.  The examiner suggests amending to --biased towards the second branch--.
Claim 8 recites “the clamp comprising”.  The examiner suggests amending to --the clamp comprises--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin US 1831863 in view of Persson US 2015/0165582.
Irwin discloses an arrangement (see Figures below) for grinding edged tools, such as knives, said arrangement configured to be part of a grinding machine comprising: a conical grinding wheel (7) arranged to be rotated in a rotational direction and having an envelope grinding surface (8) for an edged tool (pg. 1, lines 5-6) and; a grinding jig (14, 48 and 70) for holding an edged tool wherein the grinding jig, in use, is arranged such that the edged tool extends over the envelope grinding surface perpendicular to the rotational direction (Fig. 3 and 4).

    PNG
    media_image1.png
    554
    422
    media_image1.png
    Greyscale

Irwin discloses wherein the grinding wheel is made of metal with an abrasive coating (crystalline alumina or silicon carbide, pg. 2, lines 39-44) but does not specify wherein the wheel is made with a super-abrasive coating.  However, the use of super-abrasive coatings for grinding wheels is well known in the art as evidence by Persson who teaches a super-abrasive coating grinding wheel (¶0044) for grinding tools for improved durability and grinding characteristics.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the abrasive of Irwin with a super abrasive as taught by Persson for improved grinding and durability.
As for claim 2, the modified Irwin teaches wherein the grinding wheel is frusto-conical (Fig. 3).
As for claims 3 and 4, the modified Irwin teaches a support (13,14,15) for holding the grinding jig (14, 48 and 70), wherein the support comprises a first support arm (10, 11) which extends at the side of the grinding wheel and a second support arm (12, 13, 14a, 48) which extends from the first support arm parallel to the envelope grinding surface of the grinding wheel (7), wherein the grinding jig is supported on the second support arm.
As for claim 5, the modified Irwin teaches wherein the support structure extends from a base (1) of the grinding machine.
As for claim 6, the modified Irwin teaches wherein the first branch is biased towards the second branch (resilient clamping arm, plastic material, ¶0036 and ¶0041) so as to allow transverse movement of an edged tool through the clamp (1’).
As for claim 7, Persson further teaches a lift handle (shown below in Fig. 2) arranged in a top portion of a housing of the grinding machine and extending between a front and a rear side of said housing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the housing of Irwin to include a lift handle in order to provide portability to the grinding machine to be transported to various locations with ease.

    PNG
    media_image2.png
    555
    450
    media_image2.png
    Greyscale

As for claim 8, Irwin discloses a grinding jig comprising a support surface (14, 48, 70) but does not specify wherein the grinding jig is a clamp.  However, Persson further teaches a grinding jig (1, see Fig. 8 below) comprising a clamp (1’) for holding an edged tool wherein the clamp comprising a first and a second branch joined by a bend, wherein the first and the second branch extends laterally and capable of being parallel with the envelope grinding surface and perpendicular to the rotational direction of the grinding wheel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the grinding jig of Irwin with a clamp grinding jig as taught by Persson in order to easily mount and position a blade to be sharpened.

    PNG
    media_image3.png
    546
    558
    media_image3.png
    Greyscale

As for claim 9, Irwin discloses a manually powered grinding machine for grinding edged tools, such as knives, comprising a base (1,3) for supporting the grinding machine on a surface, and a crank-motor (5,6,18,19,20,21 and 22) for rotating the grinding wheel comprising an arrangement according to claim 1, wherein the conical grinding wheel is arranged to be rotated by the crank-motor in a rotational direction.  Persson further teaches a grinding machine with a housing (external casing of 10) and motor (¶0037) for rotating a grinding wheel (see Fig. 2 above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the manual grinding arrangement of Irwin with a protected housing and automated motor arrangement as taught by Persson as an alternative means of automating a manual activity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723